  Case 19-00965          Doc 47       Filed 09/03/19 Entered 09/03/19 14:02:59                    Desc Main
                                        Document     Page 1 of 6


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                               )
                                                     ) Case No. 19 B 00965
JOHN MARCH                                           ) Chapter 13
                                                     )
                      Debtor(s)                      ) Judge A. Benjamin Goldgar

                                          NOTICE OF MOTION

To:     David M Siegel, Esq., Attorney for Debtor, David M. Siegel & Associates,
        790 Chaddick Drive, Wheeling, IL 60090 - by electronic notice through ECF
        John March, 364 Minuet Circle, Volo, IL 60073
        Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road, Suite 650,
        Lisle, IL 60532 - by electronic notice through ECF


        PLEASE TAKE NOTICE that on September 20, 2019 at 9:30 a.m. or as soon

thereafter as counsel may be heard, I shall appear before the Honorable Judge A. Benjamin

Goldgar at Park City Branch Court, Courtroom B, 301 Greenleaf Avenue, Park City, IL, 60085

or in his absence, before any other judge who may be sitting in his place or stead, and shall then

and there move this court pursuant to the attached Motion for Relief from the Automatic Stay, at

which time and place you may appear. A copy of said Motion is attached hereto and herewith

served upon you.

                                                    SYMPHONY MEADOWS HOMEOWNERS
                                                    ASSOCIATION

                                                    /s/ Ronald J. Kapustka
                                                    By: Ronald J. Kapustka

Ronald J. Kapustka
Kovitz Shifrin Nesbit
175 North Archer Ave., Mundelein, IL 60060
Tel. (847) 537-0500 / Fax (847) 537-0550
rkapustka@ksnlaw.com; ndaily@ksnlaw.com
ARDC No. 6203095
KSN FILE (CSYM001-61124)

NOTE: Pursuant to the Fair Debt Collection Practices Act you are advised that this law firm is deemed to be a debt
      collector attempting to collect a debt and any information obtained will be used for that purpose.
iManage\CSYM001\61124\4045938.v1-9/3/19
  Case 19-00965          Doc 47       Filed 09/03/19 Entered 09/03/19 14:02:59                    Desc Main
                                        Document     Page 2 of 6




                                     CERTIFICATE OF SERVICE


The undersigned, and attorney, hereby certifies that I have caused a copy of the foregoing Notice

and Motion for Relief from the Automatic Stay to be served upon the parties listed below, as to

the Trustee and the Debtor’s attorney via electronic notice on September 3, 2019 and as to the

Debtor by causing same to be mailed in a property addressed envelope, postage pre-paid, before

the hour of 5:00 pm on September 3, 2019 from 175 N. Archer Avenue, Mundelein, IL 60060.



David M Siegel, Esq., Attorney for Debtor, David M. Siegel & Associates, 790 Chaddick Drive,
Wheeling, IL 60090 - by electronic notice through ECF

John March, 364 Minuet Circle, Volo, IL 60073

Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road, Suite 650, Lisle, IL 60532 - by
electronic notice through ECF




                                                    /s/ Ronald Kapustka
                                                    Attorney for Movant




Ronald J. Kapustka
Kovitz Shifrin Nesbit
175 North Archer Ave., Mundelein, IL 60060
Tel. (847) 537-0500 / Fax (847) 537-0550
rkapustka@ksnlaw.com; ndaily@ksnlaw.com
ARDC No. 6203095
KSN FILE (CSYM001-61124)




NOTE: Pursuant to the Fair Debt Collection Practices Act you are advised that this law firm is deemed to be a debt
      collector attempting to collect a debt and any information obtained will be used for that purpose.
iManage\CSYM001\61124\4045938.v1-9/3/19
  Case 19-00965          Doc 47       Filed 09/03/19 Entered 09/03/19 14:02:59                    Desc Main
                                        Document     Page 3 of 6


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                               )
                                                     ) Case No. 19 B 00965
JOHN MARCH                                           ) Chapter 13
                                                     )
                      Debtor(s)                      ) Judge A. Benjamin Goldgar


     MOTION OF SYMPHONY MEADOWS HOMEOWNERS ASSOCIATION FOR
                  RELIEF FROM THE AUTOMATIC STAY


        SYMPHONY MEADOWS HOMEOWNERS ASSOCIATION, a secured creditor, by

and through its attorneys, by Ronald J. Kapustka, moves this Court pursuant to 11 U.S.C. Sec.

362, to modify the automatic stay heretofore entered in this cause, and in support states as

follows:



        1.       This Court has jurisdiction pursuant to 28 U.S.C. §1334 and the general orders of

the Northern District of Illinois.



        2.       Venue is fixed in this Court pursuant to 28 U.S.C. §1409.



        3.       This matter constitutes a core proceeding pursuant to 28 U.S.C. §157(b)(2)(G).



        4.       On or about January 14, 2019, John March filed his Petition under Chapter 13 of

the United States Bankruptcy Code.




NOTE: Pursuant to the Fair Debt Collection Practices Act you are advised that this law firm is deemed to be a debt
      collector attempting to collect a debt and any information obtained will be used for that purpose.
iManage\CSYM001\61124\4045938.v1-9/3/19
  Case 19-00965          Doc 47       Filed 09/03/19 Entered 09/03/19 14:02:59                    Desc Main
                                        Document     Page 4 of 6


        5.       Creditor     and    Movant,      Symphony        Meadows        Homeowners         Association

(“Association") is incorporated under the laws of the State of Illinois as a non-for-profit

corporation and is charged with the authority to administer the subject premises pursuant to the

Declaration for the Association (hereinafter referred to as "Declaration"), duly recorded with the

office of the Recorder of Deeds.



        6.       Debtor is the legal owner of the property commonly known as 364 Minuet Circle,

Volo, Illinois which is subject to the terms and conditions of the Declaration.



        7.       The Declaration gives the Association the right to collect assessments from

owners such as the Debtors herein and to maintain eviction actions and to recover attorneys' fees

and costs from owners who fail to stay current on their assessments. Unpaid assessments are a

lien on the property pursuant to the terms of the Declaration.



        8.       The Debtor has defaulted with respect to his obligations pursuant to the terms of

the Declaration and that he has failed to pay assessments and common expenses as required

pursuant to the terms of the Declaration. As of the date hereof, there is due and owing to the

Association a pre-petition amount in the sum of $110.00 (Minus any payments made by the

Trustee) and a post-petition amount in the sum of $1,602.50 in assessments, fees, and costs

through September 3, 2019 as evidenced by the Statement of Default filed herewith.



        9.       That enforcement of this security interest has been stayed automatically by

operation of 11 U.S.C.§362 of the Bankruptcy Code upon Debtor(s) filing the instant case.


NOTE: Pursuant to the Fair Debt Collection Practices Act you are advised that this law firm is deemed to be a debt
      collector attempting to collect a debt and any information obtained will be used for that purpose.
iManage\CSYM001\61124\4045938.v1-9/3/19
  Case 19-00965          Doc 47       Filed 09/03/19 Entered 09/03/19 14:02:59                    Desc Main
                                        Document     Page 5 of 6


        10.      That although the Debtor was indebted to the Association at the time of filing the

instant bankruptcy case, the Debtor failed to list the Association in the bankruptcy schedules thus

resulting in the Association receiving no notice of the bankruptcy filing.



        11.      Consequently, the Association was not able to file its Proof of Claim for its

secured, pre-petition claim nor was the Association able to file its Objection to Confirmation of

the Plan.



        12.      Further, the Debtor has made NO post-petition assessment payments to the

Association.



        13.      As a result of the above, the Association lacks adequate protection of its interest

in the subject property for the reason that the Debtor has not made timely monthly assessments

payments due under the Declaration as required.



        14.      Upon information and belief, the Debtor continues to enjoy the benefits of the

common elements and services provided by the Association without making any contribution to

the common expenses arising therefrom.



        15.      If the Association is not legally permitted to proceed with its eviction complaint

and to protect its interest in the above-described property and to collect assessments post-

petition; as well as to file its lien on the property, it will suffer irreparable injury, loss and

damage, as will the other unit owners in the Association.


NOTE: Pursuant to the Fair Debt Collection Practices Act you are advised that this law firm is deemed to be a debt
      collector attempting to collect a debt and any information obtained will be used for that purpose.
iManage\CSYM001\61124\4045938.v1-9/3/19
  Case 19-00965          Doc 47       Filed 09/03/19 Entered 09/03/19 14:02:59                    Desc Main
                                        Document     Page 6 of 6


        16.      This property is not necessary for an effective reorganization nor is it necessary to

the bankruptcy estate.



        17.      Pursuant to Debtor(s) Bankruptcy Schedules A & D, there is no equity in the

property as the current market value is $265,757.00 and the amount of secured claims is

$283,583.73;



        18.      This Court has authority to order that Rule 4001(a)(3) is not applicable to the

order entered in granting this motion, and creditor requests this Court so order.



        WHEREFORE, Symphony Meadows Homeowners Association prays that upon final

hearing of this Motion, the Stay pursuant to 11 U.S.C. Sec. 362 be modified so as to permit the

Association to proceed and file its eviction action and/or to enforce its Order for Possession

previously granted in its eviction action, and to file its lien on the property, and to proceed

against the Debtors to collect pre and post-petition assessments and that Symphony Meadows

Homeowners Association have such other and further relief as this Court deems just and

equitable

                                                    SYMPHONY MEADOWS HOMEOWNERS
                                                    ASSOCIATION

                                                    By:      /s/ Ronald J. Kapustka
                                                             Ronald J. Kapustka
Ronald J. Kapustka
Kovitz Shifrin Nesbit
175 North Archer Ave., Mundelein, IL 60060
Tel. (847) 537-0500 / Fax (847) 537-0550
rkapustka@ksnlaw.com; ndaily@ksnlaw.com
ARDC No. 6203095
KSN FILE (CSYM001-61124)

NOTE: Pursuant to the Fair Debt Collection Practices Act you are advised that this law firm is deemed to be a debt
      collector attempting to collect a debt and any information obtained will be used for that purpose.
iManage\CSYM001\61124\4045938.v1-9/3/19
